Citation Nr: 1112012	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether a timely substantive appeal has been received as to the issue of service connection for a prostate disorder.  

2.  Service connection for a respiratory disorder as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a Board hearing via video conference from the RO in December 2010.

The issue of service connection for a respiratory disorder as due to inservice asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On December 14, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of whether a timely substantive appeal has been received as to the issue of service connection for a prostate disorder is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran of the issue of whether a timely substantive appeal has been received as to the issue of service connection for a prostate disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal of the issue of whether a timely substantive appeal has been received as to the issue of service connection for a prostate disorder, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

The appeal of the issue of whether a timely substantive appeal has been received as to the issue of service connection for a prostate disorder is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that service connection is warranted for his diagnosed asthma and COPD.  He asserts that these disabilities arose from asbestos exposure during military service.  The RO has conceded that the Veteran was in fact exposed to asbestos during service.  

The VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h); see VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000); see also Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The RO denied this claim on the basis that the Veteran did not have a disease which is recognized as being due to asbestos exposure.  

VA's M21-1, Part VI, para. 7.21 contains guidelines for the development of asbestos exposure cases.  Part (a) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  M21-1, Part VI, para. 7.21(b) pertains to occupational exposure, and acknowledges that high exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  Noted is that the latent period varies from 10-to-45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  M21-1, Part VI, para. 7.21(c) provides that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part VI, para. 7.21(d) provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.

In August 2008, the Veteran was afforded a VA examination which confirmed that he had COPD with an asthma component.  The VA examiner provided an opinion that it was less likely than not that current COPD was related to asbestos exposure in the military because there were no focal or diffuse pleural plaques or evidence of diffuse pulmonary fibrosis.  

However, subsequent to that examination, a computerized tomography (CT) was performed in April 2009 which revealed that while the Veteran did not have interstitial lung disease or pulmonary fibrosis, he had scattered small pleural plaques, bilaterally.

In light of the foregoing, the Board finds that a medical addendum opinion should be obtained from the August 2008 VA examiner, or if unavailable, another VA examiner, to determine if a relationship exists between the conceded inservice exposure to asbestos and the findings on the April 2009 CT.  Any recent VA treatment records should also be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's treatment records from the Fort Smith VA COBC, dated since August 2008.

2.  Then, request that the August 2008 VA examiner, or if unavailable, another VA examiner, review the Veteran's claims folder and provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the findings on the April 2009 CT scan, including the presence of pleural plaques, and COPD with asthma are attributable to asbestos exposure during the Veteran's active service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


